Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00519-CV

                   EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                    Appellants

                                                  v.

                                     COUNTY OF LA SALLE,
                                          Appellee

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 13-04-00108-CVL
                             Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 25, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this accelerated appeal. We grant the motion. See

TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellants. See id. R. 42.1(d)

(absent agreement of parties, costs are taxed against appellant).


                                                   PER CURIAM